Exhibit 10.2EXECUTION AMENDMENT NUMBER THREE to the MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT dated as of September 14, 2015 among BARCLAYS BANK PLC and PENNYMAC CORP. and PENNYMAC LOAN SERVICES, LLC This AMENDMENT NUMBER THREE (this “Amendment”) is made as of this 3rd day of May, 2017, by and among Barclays Bank PLC (the “Purchaser” and the “Agent”), PennyMac Loan Services, LLC (the “Servicer”) and PennyMac Corp. (the “Seller”), and amends that certain Mortgage Loan Participation Purchase and Sale Agreement, dated as of September 14, 2015, as amended by Amendment Number One, dated as of August 31, 2016, and Amendment Number Two, dated as of December 2, 2016 (as amended, restated, supplemented or otherwise modified from time to time, the “Purchase Agreement”), by and among the Purchaser, the Agent, the Servicer and the Seller.
